Problem of limited access of developing countries to some vaccines (debate)
The first item is the oral question to the Commission from Mr Goerens, on behalf of the Group of the Alliance of Democrats and Liberals for Europe, on the problem of limited access of developing countries to some vaccines - B7-0214/2009)
Mr President, within the context of this question to the Commission, I would like to help explore the routes likely to put an end to an injustice that consists in denying 80% of the world's population access to the A (H1N1) flu vaccine in particular, and to vaccines in general.
The problem is not new. In fact, the question comes up every year in connection with the flu season. Generally speaking, new seasonal flu viruses first appear in developing countries. From then on, laboratories in the industrialised countries start producing a new vaccine. They can only begin production if they have previously obtained strains from the country - generally a developing country - where the new type of flu first emerged. Once developed, the vaccine is only just enough to protect the populations of the industrialised countries. The result is that the populations of the South are unprotected against pandemics.
I am addressing the Commission in order to ask it what it intends to do to end this injustice. Is it morally defensible to have the level of health protection available to a population depend on the financial resources its country has? I would therefore like to know whether the Commission can tell us what resources it is able to mobilise to fill this gap. What, if need be, would be the Commission's strategy, and what partnerships would it establish with the states concerned and with the institutions of the United Nations' system, or with the private sector, in the effort to enable citizens in developing countries to have access to the vaccine?
Does the WHO's system of protecting intellectual property, which I did not mention in my written version, constitute an obstacle to the production of vaccines by developing countries? If so, would the European Union be prepared to initiate a debate within the WHO aimed at removing that obstacle?
I would like to add one final question. Can the Commission outline the measures to be taken to improve the standard of health infrastructure in developing countries, an essential precondition for fairer access to vaccines?
Member of the Commission. - (RO) I would like to thank the distinguished MEP Charles Goerens for his question, which gives me the opportunity to deal with both the aspects relating directly to the influenza A (H1N1) pandemic and wider aspects concerning the European Commission's contribution to improving health infrastructures in developing countries.
The Community has taken action against the influenza A (H1N1) pandemic both internally and externally. In fact, we are dealing with a crisis requiring a global approach, both for reasons of effectiveness in terms of protecting our citizens and from considerations linked to solidarity with less developed countries.
We talk about effectiveness in terms of the rapid alert systems, the close monitoring of the development of the pandemic and actual virus itself, as well as the assessment of the effectiveness of the preventive and curative measures adopted in the countries where the pandemic first occurred, which are all vital elements in preparing and adapting our own responses. However, we also talk about solidarity because the Europe Union, as a main financer of public development aid and a key partner of a large number of developing countries, must support these countries in facing these new threats.
In our response to these threats, the Commission and the European Union as a whole are not starting their efforts from scratch. Based on the precedent of bird flu, resulting from the H5N1 virus, the EU has been able to introduce, along with international organisations such as the World Health Organisation, the World Bank and others, effective procedures for exchanging information and coordinating technical assistance, as well as financial instruments such as a trust fund at the World Bank. As Mrs Chan, Director-General of the World Health Organisation, says, the world has never been so well prepared for a pandemic. The Commission has already played and continues to play a particularly important role in these systems whose components have now been extended to cover every type of flu threat.
As regards the developing countries' generalised access to vaccines, the new flu pandemic has revived the debate which has been going on for well over two years within the WHO and the working party making the preparations for the flu pandemic, set up at the request of the World Health Assembly, following the decision made by Indonesia, referred to by Mr Goerens.
This week in Geneva, the WHO is presenting its first recommendations from the group in which the Community has played an active role. In accordance with the World Assembly's resolution, the final recommendations must be presented to the WHO's Executive Council, which will meet at the end of January. At that juncture, the best possible balance must be identified between, on the one hand, boosting the research into and rapid development of new medical products largely derived from private sector research, for which intellectual property rights nowadays provide a key form of incentive, and, on the other hand, fairness in terms of providing access to the products developed from this research.
The European Community has reservations regarding any restriction on the exchange of biological material required to carry out the relevant research activities. Active international collaboration on a transparent basis and coordinated by legitimate institutions, such as the WHO and its network, is crucial to the rapid development and distribution of solutions for responding to the pandemic.
In the specific case of influenza A (H1N1), for which there were no vaccine stocks available, there has also been the issue of production capacity and who has first option on this capacity when huge orders are placed by the countries which have the necessary resources. The commitment made by some vaccine manufacturers and, more recently, by some countries to earmark 10% of their production or orders for donations or sale at a reduced price to developing countries is an encouraging sign of global solidarity.
As far as the Commission is concerned, the provision of assistance to third countries in tackling the pandemic is vital and must not just be limited to access to vaccines when they are available. It is of paramount importance to continue the support provided by the Commission and Member States in various forms, aimed at consolidating health infrastructures, along with assistance for projects, sectoral or general budget support for partner countries, and even support for international organisations.
Respect for the principle of allowing countries to assume responsibility for their own development and the commitments to provide effective aid will need to be guaranteed by ensuring, in particular, that attention will continue to be focused on priority diseases and interventions. The response to a pandemic is actually based, first and foremost, on having health infrastructures that are better equipped and treat cases early in order to have available, in a fair manner, preventive resources when they are available.
In the event of a severe crisis, the European Commission will be able to mobilise its humanitarian and emergency intervention resources and will also be able to demonstrate flexibility in its use of the resources already allocated to partner countries which have requested assistance. During such severe crises, non-governmental organisations and, in fact, major institutional networks will definitely have an important role to play. The Commission therefore knows that it can count on these agencies also effectively swinging into action.
on behalf of the PPE Group. - Mr President, the inevitable arrival and recurrence of a flu pandemic has thrust the issue of vaccination to the forefront of the news agenda. However, this has been a long-standing and persistent problem for the developing world. The oral question this morning raises an excellent point about the hypocrisy and inequity of the Western world demanding materials for vaccines from developing countries to protect their rich citizens, and then having the audacity to sell the selfsame vaccines back to the poor.
Above and beyond the need for the developing world to have similar access to flu vaccinations, we must strive to set up a system whereby the poorest people of the world, who are almost invariably more exposed to disease, have the opportunity which we in the West take for granted to protect themselves from preventable diseases. Tuberculosis is a good example of the contrast between us and our neighbours in the developing world. In Europe, children are routinely given the BCG vaccination, which has greater than 80% effectiveness. This has led to a situation in Europe where TB is not the persistent threat is once was.
Contrast this with the developing world, where 26% of avoidable deaths are caused by tuberculosis. The effect of TB in these countries is exacerbated by the fact that it is a highly infectious airborne disease that spreads easily within confined spaces such as the squalid shanty towns so prevalent in many developing nations. Add to this the fact that 50% of AIDS patients in sub-Saharan Africa where HIV/AIDS is rife will develop TB, and we can see how lucky we are to be in the relatively controlled immunised area, having programmes such as we do.
For a shining success story of the power of immunisation and the need for development aid in general, look no further than the example of measles in Africa, where, largely due to vaccination programmes, deaths from the disease fell from 90% between 2000 and 2006.
Mr President, it is clear that vaccination works and it is clear that we have a responsibility to the people who are suffering from the absence of vaccinations. I urge that we in this House keep the pressure on to ensure that this facility is made available to the poorest of the poor.
May I make a point of order before I sit down: please do something about the lifts in this House. I was going up and down in the lift when the doors jammed and I could hardly get here in time for the debate. Everybody complains about it. Something has to be done.
(ES) Mr Mitchell, with respect to the issue of lifts, which you have raised, I would like to reveal something which may be a secret part of the Bureau's debates. At the most recent Bureau meeting, I criticised the situation you have just described and which, shamefully, is not merely a problem in Strasbourg. In Brussels, too, there have been weeks during which it really was impossible to move around the various labyrinthine Parliament buildings, because the lifts were out of order.
The Bureau shall pass this matter on to the relevant services, so that the lift service can be improved, by one means or another.
on behalf of the S&D Group. - Mr President, I would like to bring the House away from lifts and back to vaccines which prevent deaths. I think that is exactly what we should be focusing on. Of course I support the call that we have heard relating to the A (H1N1) virus but I want to look much wider: in fact, Commissioner, there are systems that work, and vaccines do work. Look at pneumococcal disease. It is a bacterial infection that causes pneumonia, meningitis and sepsis, and is relatively unknown despite its deadly status as the leading vaccine-preventable killer of children under five worldwide.
Pneumococcal bacteria are the leading cause of pneumonia, which takes the lives of two million children every year. This is a global health challenge with solutions. It might interest you to know that the Commission and many Member States have already made pledges to support immunisation in the world's poorest countries by supporting GAVI, the International Finance Facility for Immunisation, and the pneumococcal Advance Market Commitment (AMC), something you did not mention.
But we can and we must do more to prioritise pneumococcal disease within existing health and development efforts and to work with developing countries to do the same. The pneumococcal AMC offers an unprecedented opportunity for countries to protect their children from this preventable killer. Yet the sad fact is that, of the 71 countries that are eligible, fewer than 20 have applied for AMC funding that will save so many lives.
I would remind the House that expanded access to essential vaccines is a key lever to achieving Millennium Development Goal 4: a two-thirds reduction in child mortality by 2015. We must make sure that we put these vaccines in the hands of countries that need them most. It is a simple step that will quite simply save millions of children's lives. There is before this House a written declaration on this matter, including the pooling of patents. I urge Members to sign this and do something that matters.
Mr President, as we know, this is the week in which most of our Member States are launching the first wave of influenza A vaccinations whilst, at the same time, we are forced to recognise the meagre progress made in this area in terms of access to the vaccine by developing countries.
This has just been said: millions of people, and primarily children, die each year in these countries from a whole host of diseases, as was mentioned in particular by my fellow Member, Mr Mitchell, earlier.
I am not saying that the solution is simple, especially - not only, but especially - because the question of access to the vaccine is in no way comparable to that of access to medicines, for at least two specific reasons: the small number of producers and control of the refrigeration chain, which is still difficult. There are positive elements, however: the fact that, for the time being, the virus is not mutating and the announced availability of three billion doses each year. These are obvious facts and they demand, they encourage the launching of a strategy on a worldwide scale.
In the limited time granted to me, I shall conclude, Mr President, by saying that I therefore think that the European Union must wholeheartedly support the call by the WHO for a fair distribution of vaccines, first and foremost, in the areas of high mortality, and that we must also create the conditions for, and encourage the development of, private and public partnerships so as to effectively combat the shortage of vaccines in the world.
Mr President, Commissioner, I would first of all like to stress the importance of the question that was asked by Mr Goerens, which is a matter of basic justice. We are all perfectly aware that, in an influenza A pandemic situation, it would be southern countries that bear the brunt of this problem and the consequences of the spread of the virus, and not northern countries. Every year, we sit idly by as thousands of citizens die as a result of pandemics that have already been eradicated or are treatable in northern countries, and there is a very long list: malaria, dengue fever, yellow fever, tuberculosis. The list is endless, yet we watch and do nothing about this problem.
In fact, we use the southern countries as suppliers of samples of new strains of viruses, free of charge, so we can improve treatment in northern countries, but we do not provide an effective response to these problems. I would therefore just like to add some more questions to those that were asked.
Do we actually want to treat this problem as a public health problem or as a business? If we want to treat it as a public health problem, then we have to ensure equal access to treatment in all regions of the world and we therefore have to be more effective in our efforts. That being said, I would like to ask, and I hope that it is not the case, if we are waiting for there finally to be surplus stocks of vaccines in Europe or for the side effects to prove too harmful before we show our generosity and suddenly start sending the necessary vaccines to southern countries.
Lastly, I would just like to ask if the European Union, if we Europeans, and if the Commission feels comfortable with a system or with a model whereby northern countries deal with pandemics by means of a prevention model and southern countries are given palliatives or simply leftovers.
It is now Mr Guerrero Salom's turn to take the floor, and I would like to say that I am very pleased, and somewhat moved, to be able to give the floor, for the first time, to someone who has been a great friend and colleague for many years.
(ES) Thank you for your kind words, Mr President. It is an honour to work for the institution of which you are currently the Vice President.
I have taken the floor to support the interest raised by this issue, namely providing support to developing countries to prevent and combat the H1N1 influenza pandemic.
However, beyond the matter of the pandemic, I would also like to point out that diseases currently have more of an impact on developing countries than on developed ones. Many diseases, which have been eradicated in developing countries, still claim the lives of tens of millions of people in the developing world.
These countries have to protect the health of their inhabitants, the health of their citizens, but they lack the means to do so. In order to fight against AIDS, tuberculosis, malaria and other infectious diseases, these countries need vaccines to which they currently do not have access and which they cannot buy.
I would like to encourage the Commission, in the way that the Commissioner has described, to seek to make alliances, promote programmes, motivate donor countries and work towards ensuring that developing countries have access to generic drugs at prices which their citizens can afford.
Member of the Commission. - (RO) In addition to what I said at the start of my speech, I would also like to emphasise the following points. The European Commission permanently provides financial assistance for health-related matters to numerous developing countries as part of projects, programmes and budget aid.
In order to comply with national priorities, the Commission will examine, along with its partners, the way in which it can use these resources to reinforce the methods used to combat the pandemic. What I have already said implicitly I am going to repeat explicitly: the European Commission does not have the technical and financial instruments to purchase the vaccines itself.
However, by cooperating closely with the World Health Organisation and forming alliances and signing agreements with different stakeholders, we will work together in preparing the responses to the requests made on this subject.
That concludes this item.